                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON


UNITED STATES OF AMERICA

v.                                      CRIMINAL NO. 2:04-00096-002

ANTOINE DESHAWN MILLER


                     MEMORANDUM OPINION AND ORDER

           In Charleston, on October 2, 2018, came the defendant,

Antoine Deshawn Miller, in person and by counsel, Lex A. Coleman,

Assistant Federal Public Defender; came the United States by

Emily J. Wasserman, Assistant United States Attorney; and came

United States Probation Officer Justin L. Gibson, for a hearing

on the petition to revoke the defendant's term of supervised

release.

           The court informed the defendant of the alleged

violations contained in the petition to revoke the term of

supervised release, filed on February 16, 2018.     The court

advised the defendant that, pursuant to Rule 32.1(b) of the

Federal Rules of Criminal Procedure, he has the right to a

hearing and assistance of counsel before his term of supervised

release could be revoked.    Whereupon the defendant did not

contest the charges contained in the petition.      Thereafter, the

court found the charges were established by a preponderance of

the evidence.
        The court found that the Guideline imprisonment range for

the revocation of supervised release upon such grounds was 15 to

21 months on Count One and 27 to 33 months on Count Two.     The

court further found that the Guideline ranges issued by the

Sentencing Commission with respect to revocation of probation and

supervised release are policy statements only and are not binding

on the court.   Thus, the court stated that the relevant statutory

provision is 18 U.S.C. § 3583(e)(3), which provides a maximum

term of imprisonment of two years on Count One and five years on

Count Two.   Neither party objected to the Guideline ranges and

statutory penalties as determined by the court.   The court found

that there was sufficient information before the court on which

to sentence defendant without updating the presentence

investigation report.

        After giving counsel for both parties and defendant an

opportunity to speak regarding the matter of disposition, the

court ORDERED, pursuant to the Sentencing Reform Act of 1984,

that the defendant's term of supervised release be revoked, and

he is to be incarcerated for a term of sixty (60) months,

consisting of twenty-four (24) months on Count One and sixty (60)

months on Count Two, sentences to run concurrently.   Upon

completion of his term of incarceration, the defendant will not

be subject to any further supervision by the United States

Probation Office.   The court also orders defendant to pay the


                                 2
unpaid portion of the previously-imposed restitution in the

amount of $61,581.24.

        In considering the proper term of imprisonment to be

imposed, the court considered the factors set forth in 18 U.S.C.

§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

(a)(6), and (a)(7), as well as the Chapter 7 policy statements

and concluded that the sentence imposed is an appropriate

sanction for the defendant’s breach of trust, taking into account

the nature and circumstances of the offense and the history and

characteristics of the defendant.    The court further concluded

that the sentence imposed will provide adequate deterrence to

criminal conduct and protect the public from further crimes of

the defendant.

        The defendant was informed of his right to appeal the

court's findings and the revocation of his supervised release.

The defendant was further informed that in order to initiate such

an appeal, a Notice of Appeal must be filed in this court within

fourteen (14) days.   The defendant was advised that if he wishes

to appeal and cannot afford to hire counsel to represent him on

appeal, the court will appoint counsel for him.   The defendant

was further advised that if he so requests, the Clerk of court

will prepare and file a notice of appeal on his behalf.

        The defendant was remanded to the custody of the United

States Marshals Service.


                                 3
        The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record, the United

States Marshal for the Southern District of West Virginia, and

the Probation Department of this court.

        IT IS SO ORDERED this 3rd day of October, 2018.

                              ENTER:


                              David A. Faber
                              Senior United States District Judge




                                4
